DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Response to Amendment
The amendment to the claims filed 09/21/2021 has been entered. Claim(s) 1, 4-8, 10-11 and 13-23 is/are currently amended. Claim(s) 2-3, 12 and 24-25 has/have been canceled. Claim(s) 1, 4-11, and 13-23 is/are pending, with claim(s) 5-6, 14-16 and 20 being withdrawn from consideration for being drawn to a non-elected invention and/or species.

Rejections Withdrawn
Rejections under 35 U.S.C. 112 not reproduced below has/have been withdrawn in view of the amendments to the claims. 

Claim Objections
Claim(s) 1 is/are objected to because of the following informalities: "at least on processor" should be amended/corrected to "at least one processor." 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of pre-AIA  35 U.S.C. 112, first paragraph:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 1, 4, 7-11, 13, 17-19 and 21-23 is/are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 1, claim 23 and claims dependent thereon, the examiner first notes claims, including original claims, may fail to satisfy the written description requirement when the invention is claimed and described in functional language (whether or not the functional claim language invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph) but the specification does not sufficiently identify how the invention achieves the claimed function. For computer-implemented limitations, if the specification does not provide a disclosure of the computer and algorithm in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention including how to program the disclosed computer to perform the claimed function, a rejection under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, for lack of written description must be made. See MPEP 2161.01(I). 


The following is a quotation of 35 U.S.C. 112(b):

(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of pre-AIA  35 U.S.C. 112, second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 1, 4, 7-11, 13, 17-19 and 21-23 is/are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, claim 23 and claims dependent thereon, the limitation "obtain a first statistical variable value of the first feature and a second statistical variable value of the second feature, based on transient changes in the first feature and the second feature that are continuously extracted during the at least one stable interval; obtain an integrated combining coefficient based on a ratio between the first statistical variable value and the second statistical variable value" of claim 1 and the comparable limitations of claim 23 are indefinite. Specifically, it is unclear in what manner an integrated combining coefficient can be calculated based on values from a single stable e.g., average) of combining coefficients calculated for a plurality of stable intervals (e.g., Fig. 7B; ¶¶ [0092]-[0096]).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 1, 4, 7-11, 13, 17-19 and 21-23 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. 
Claims 1, 4, 7-11, 13, 17-19 and 21-23 recite the steps of extracting features from a bio-signal, identifying a stable interval in said bio-signal, calculating statistical variable values of each feature in the stable interval and calculating a combining coefficient and/or an integrated combining coefficient based on the statistical variable values. Claim 19 further recites these steps may be repeated; and claim 24 further recites the steps of combing the features based on the integrated combining coefficient and estimating a blood pressure based thereon. These limitations recite a process that, under its broadest reasonable interpretation, covers performance of the limitation(s) in the mind. Claim 23 can be entirely performed in the mind, while the remaining claims covers performance of the limitations in the mind but for the recitation of generic computer components (processor(s), controller, etc.). That is, other than the apparatus claims reciting processor is configured to perform the steps, nothing in the claim element precludes the steps from practically being performed in the mind. For example, the "extracting" step encompasses a user manually and/or mentally identifying features, such as those recited in dependent claims 3 and 4, on a displayed/output bio-signal, such as those recited in dependent claim 2. Similarly, identifying etc.). Calculating statistical variable values and combining coefficients and/or integrated coefficients; combining the features using the combining coefficients and estimating a blood pressure using a known relationship between BP and the combined feature similarly encompasses straight-forward mathematical calculations (e.g., calculating a mean, variation, correlation; adding or multiplying numerical values; etc.) based on the observed/extracted values to derive a numerical value capable of being performed in the mind. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the mental processes grouping of abstract ideas. See MPEP 2106.04(a)(2)(III). Accordingly, claims 1, 4, 7-11, 13, 17-19 and 21-23 recite an abstract idea. 
The singular method claim recites no additional elements, and is capable of being performed entirely in the mind, as noted above. With respect to the apparatus claims, the judicial exception is not integrated into a practical application. In particular, these claims only recite one additional element, i.e., using a processor and/or controller to perform the above noted steps. The processor is recited at a high-level of generality, i.e., as a generic processor performing a generic computer function of straight-forward mathematical calculations, such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Therefore, the claims are directed to an abstract idea.


Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive. 
With respect to rejections under 35 U.S.C. 112(a) and 35 U.S.C. 112(b), Applicant submits the limitations are sufficiently supported, citing Equation 13 of the specification as filed (Remarks, pg. 11). However, equation 13 corresponds to a "combining coefficient." The claims are directed to calculating an "integrated combining coefficient," which is disclosed throughout the specification as a combination or integration of multiple combining coefficients determined for at least two stable intervals. 
With respect to eligibility under 35 U.S.C. 101, Applicant submits the claims amount to significantly more because the claimed invention estimates blood pressure with improved accuracy (Remarks, pgs. 13-14). The examiner respectfully disagrees. As noted in MPEP 2106.04(d)(1), if the specification explicitly sets forth an improvement but in a conclusory manner (i.e., a bare assertion of an improvement without the detail necessary to be apparent to a person of ordinary skill in the art), the examiner should not determine the claim improves technology. The examiner acknowledges that the specification as filed does conclude that using "a feature related to the i.e., accuracy may possibly be improved with respect to what?). Applicant only discloses that each extracted feature is related to a cardiovascular parameter (CO and TPR), which are each related to blood pressure (Equation 1, an equation well-known in the art), and concludes using both features and "a feature obtained by adequately combining the two extracted features" may possibly improve accuracy of a blood pressure estimation. Accordingly, there is insufficient evidence of record that the claim improves technology, and the rejections under 35 U.S.C. 101 have been maintained. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Meredith Weare whose telephone number is (571) 270-3957. The examiner can normally be reached Monday - Friday, 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Tse Chen, can be reached on (571) 272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Meredith Weare/Primary Examiner, Art Unit 3791